  
    

Fill in this information to identi
Debtor name | Brenda Diana Nestor as Trustee of the Brenda Diana Nestor
Revocable Living Trust

Case 21-15564-LMI

 

the case:

  
  

 

 

United States Bankruptcy Court for the:

Case number (if known):

FLORIDA

SOUTHERN DISTRICT OF

 

21-15564-LMl

 

 
      

  
 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

Doc 23 Filed 06/21/21 Pagei1of1

O Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor and Name, telephone number | Nature of claim Indicate if claim | Amount of claim
complete mailing address, | and email address of (for example, trade is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill in total claim amount and deduction for
/ professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff
Meland Budwick Legal Services $100,000.00
200 South Biscayne
Bivd.,
Suite 3200
Miami, FL 33131
SH 2021-1 LLC 39 Palm Island Contingent Unknown| $29,000,000.00 Unknown
Aronauer & Yudell Miami Beach, FL_ | Disputed
LLP 33139
60 East 42 STreet
Suite 1420 Folio#02-4205-001
New York, NY 10165 -0150
SHE DDF1 GP LLC, 39 Palm Island Contingent Unknown! $29,000,000.00 Unknown
1521 Alton Road Miami Beach, FL_ | Disputed
#529 33139
Miami Beach, FL
33139 Folio#02-4205-001
-0150
SHE DDF1 39 Palm Island Contingent Unknown) $29,000,000.00 Unknown
MANAGER LLC Miami Beach, FL_ | Disputed
1521 Alton Road 33139
#529
Miami Beach, FL Folio#02-4205-001
33139 -0150
SHEDDF3 FRHC 39 Palm Island Contingent Unknown| $29,000,000.00 Unknown
BORROWER LLC Miami Beach, FL_ | Disputed
1521 Alton Road 33139
#529
Miami Beach, FL Folio#02-4205-001
33139 -0150
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
